Citation Nr: 1309649	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-33 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1947 to March 1948 and from November 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for the conditions currently on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his August 2010 Substantive Appeal (VA Form 9) the Veteran requested a Central Office hearing.  However, in a subsequent communication received in June 2012 he withdrew that request.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012). 

The Veteran's claim first came before the Board in September 2012, at which time it was remanded for further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder that began during service or has been shown to be causally or etiologically related to service.  

2.  The Veteran does not have a left knee disorder that began during service or has been shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for right and left knee disorders.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 2005).  

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic disease, such as arthritis, become manifest to a degree of 10 percent of more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for the disabilities currently at issue in March 2009.  In a September 2009 rating decision the RO denied entitlement to service connection for those conditions.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in February 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2010.  

The Veteran's claim first came before the Board in September 2012, at which time it was remanded for further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, those issues are properly before the Board for appellate review.  

The relevant evidence of record on the claims currently on appeal includes service treatment records, VA treatment records, VA examination reports, written statements from the Veteran and medical information obtained from the Internet.  

The Veteran's service treatment records are entirely negative for any findings or treatment related to the Veteran's knees.  Rather, the Veteran's separation examination indicates that his knees were normal at the time of his discharge in September 1953.  

Post-service VA treatment records first show that the Veteran complained of knee problems in 1999.  At that time there was evidence of right knee tenderness along the medial joint line and degenerative joint disease was shown on radiographic imagery.  Subsequent records show continued treatment for bilateral knee pain and diagnoses of degenerative joint disease.  

In his March 2009 claim the Veteran stated that he has had problems with his knees for several years and that he believes those problems are due to the cold and wet conditions he was exposed to while in Korea.  In a June 2009 statement the Veteran reiterated this assertion, stating that while serving on the front line in Korea during the winter of 1952 conditions were extremely cold and he did not have any heavy winter gear.  He reported that over the years his pain has worsened and that he now requires injections for relief.  

In June 2011 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran stated that he has had bilateral knee pain for several years.  He reported that while stationed in Korea he was exposed to severely low temperatures and that he believes his knee pain is a result of exposure to those temperatures.  After a thorough VA examination the examiner diagnosed the Veteran with bilateral knee degenerative joint disease.  The examiner stated that the Veteran's bilateral knee condition is less likely than not the result of cold and wet conditions he experienced while in Korea in the 1950s.  In so finding, the examiner noted that degenerative joint disease is a disease of wear and tear that results from a combination of factors including joint integrity, genetics, local inflammation, mechanical forces and cellular and biochemical processes.  He noted that the Veteran's service records did not show any complaints of or treatment for knee pain and that there was no evidence of any trauma to the Veteran's knees.  He observed that the first recorded complaint of knee pain was in 1999, 46 years after the Veteran's service in Korea and also noted that cold weather and wet conditions are not listed as risk factors for or causes of osteoarthritis in any of the medical literature.  

In June 2012 the Veteran submitted information obtained from VA's website related to cold injury residuals.  That information indicates that veterans with a history of cold injury may experience arthritis or other bone abnormalities.  

In September 2012 VA obtained an addendum opinion from the VA examiner who conducted the June 2011 examination.  Therein, the examiner again stated that the Veteran's knee disorders were less likely than not related to the Veteran's period of service.  In so finding, the examiner noted that there was no documentation of a cold injury, cold injury residuals or knee pain on the Veteran's separation examination.  Moreover, the examiner noted that the literature shows that cold injury damage and subsequent arthritis can affect the fingers, toes, feet and hands, but that no medical literature was found that linked cold injury to the development of symmetrical knee degenerative joint disease.  The examiner stated that the knees are large joints which are very prone to the development of degenerative joint disease.  The examiner concluded that it is most likely that the Veteran's symmetrical, severe degenerative joint disease of his knees is due to his age and wear and tear throughout his life and that it is very unlikely that it is due to his military service in any way.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for left and right knee disorders is not warranted.   While the Veteran has been diagnosed with arthritis (degenerative joint disease), a chronic disease under 38 C.F.R. § 3.309(a), there is no evidence that his bilateral knee arthritis began during service or during the presumptive period.  

Moreover, as noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claim of entitlement to service connection fails with respect to the third element, the need for evidence of a nexus between the current disabilities and an in-service disease or injury.  In so finding, the Board notes that the VA examination report and addendum from June 2011 and September 2012 indicate that the Veteran's right and left knee disorders are not related to any injury or event that occurred in service, including a cold injury.  This is highly probative evidence against the Veteran's claim.   

In contrast, the only evidence supporting an etiological relationship is the Veteran's own statements.  The Veteran is competent to testify as to the events he experienced in service, including having been exposed to extreme cold.  He is also competent to testify as to his in-service and post-service symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, individuals without training are not competent to provide evidence as to more complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as a relationship between in-service cold exposure and his current right and left knee conditions.  Even according the Veteran's assertions as to etiology some probative value, they are outweighed by the objective medical evidence indicating that his knee conditions are not related to his period of active service or any event or incident therein.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, with regard to the internet articles submitted by the Veteran in support of his claim the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt the veracity of the information submitted, but it does not establish that the Veteran's knee disorders are etiologically related to service or to a cold injury sustained therein.  Rather, the VA examiner who conducted the September 2012 examination noted that no medical literature was found that links cold injury to the development of symmetrical knee degenerative joint disease.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disabilities claimed and a relationship between those disabilities and his period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the claimed conditions are related to the Veteran's period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for right and left knee disorders.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Duty to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination on the issues under review during the course of his appeal.  The reports from that examination and the addendum reflect that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


